Citation Nr: 0533986	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  92-49 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, an acquaintance, and Dr. J.A. Juarbe-
Ortiz


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In April 1990, the Board denied the veteran's claim for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
sought to reopen the claim, which was denied by the Board in 
September 1997.  The veteran appealed that decision to the 
United States Court of Claims for Veterans Appeals (the 
Veterans Claims Court), which vacated the Board's prior 
decision in July 1998.  

In February 1999, the Board reopened the veteran's claim for 
PTSD based on new and material evidence and remanded for, 
among other things, stressor development.  The issue was 
remanded by the Board in June 2003 for due process 
considerations.  In March 2004, the Board again denied the 
claim.  The veteran again appealed to the Veterans Claims 
Court, which vacated the decision under a Joint Motion.

While it regrets the delay, the Board must again remand the 
claim for further development consistent with the Order from 
the Veterans Claims Court.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  He maintains, among other things, that 
he was engaged in combat with the enemy during the Korean 
Conflict, witnessed the death of a fellow soldier, witnessed 
this same fellow soldier murder civilian women, and had his 
Unit fired upon with mortar attacks.  

Attempts have been made to verify the fellow soldier's death 
but the service number may have been incorrectly listed in 
the prior request.  Next, while unsuccessful attempts have 
been made to verify the veteran's stressors regarding combat, 
it does not appear that Unit records have been obtained to 
ascertain whether the veteran's Unit was engaged in combat or 
subjected to mortar attacks.  

As such, as directed by the Joint Remand, the Board finds 
that a remand is needed.  Further, the veteran is advised 
that while the case is in remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), or any other agency such as 
the National Archives and Records 
Administration (NARA) or the National 
Personnel Records Center (NPRC), for 
evidence to corroborate the veteran's 
alleged stressors.

Recheck the U.S. Army casualty data base 
for Korea for information on whether 
Private [redacted], service number 
[redacted] (previously listed as 
[redacted] and [redacted]), was killed in 
action or subjected to military 
discipline in the form of a court martial 
or other punishment, between April 1954 
and July 1955.

The veteran was assigned to Company F, 
21st Infantry Regiment of the 24th 
Division.  Ascertain, to the extent 
possible, the Unit's activities, with 
emphasis on combat activities, if any, 
for the period from April 1954 to January 
1955 (the end of the Korean Conflict for 
VA purposes).

As a matter of historical record, the 
Korean Conflict Armistice was signed in 
July 1953.  Ascertain, to the extent 
possible, if the veteran's Unit was 
involved in any Armistice violations from 
April 1954 (when the veteran arrived in 
Korea) to July 1955 (the date of his 
departure).

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


